Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Particularly, claims 1-20 are directed to a judicial exception which is an abstract idea.  Under step 2A prong I analysis for the abstract idea, these claims are fell under the third bucket of abstract idea which is certain methods of organizing human activity.  All the steps in these method claims are merely storing information wherein the step of storing can be done by human given the information including the step of storing a communications context parameter and storing a communications context identifier.  Under step 2A prong II analysis, Under step 2A prong II analysis, there is no additional component/element that would integrate into practical application which requires to overcome the abstract idea.  Under step 2B analysis, there is no additional component/element that would enable to mount significant more or enable the improvement of the computer itself or the technology.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, upon failing these analysis, these claims are considered as abstract idea and directed to non-statutory subject matter.  All other independent claims are similar analyzed and rejected since these claims are merely disclosing the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-19 is/are rejected under 35 U.S.C. 102(e)/(a)(1) as being anticipated by Horvitz (U.S. 7,870,240 B1).
Re claim 1, Horvitz discloses in Figures 1-21 a method related to communication (e.g. abstract and Figure 3 and Figure 20 with the schema), the method comprising: 
storing a communications context parameter associated with a communications context (e.g. col. 3 lines 25-40 for storing process, col. 1 lines 15-24 with contactee(s) in communication, col. 1 lines 35-60, and col. 5 lines 52-63); and 

Re claim 2, Horvitz discloses in Figures 1-21 the storing a communications context parameter associated with a communications context further comprises: storing the communications context parameter, wherein the communications context parameter includes a target entity parameter associated with a location associated with a target entity (e.g. col. 21 lines 36-45 with context information can include….location). 
Re claim 3, Horvitz discloses in Figures 1-21 the storing a communications context parameter associated with a communications context further comprises: storing the communications context parameter, wherein the communications context parameter includes a target entity parameter associated with a system associated with the target entity (e.g. col. 21 lines 36-45 with context information can include….activity type). 
Re claim 4, Horvitz discloses in Figures 1-21 the storing a communications context parameter associated with a communications context further comprises: storing the communications context parameter, wherein the communications context parameter includes a target entity parameter associated with an identity of a target entity (e.g. col. 1 lines 50-57 with contactee). 
Re claim 5, Horvitz discloses in Figures 1-21 the storing the communications context parameter, wherein the communications context parameter includes a target entity parameter associated with an identity of a target entity further comprises: storing the communications context parameter, wherein the target entity parameter includes a name associated with the identity of the target entity (e.g. Figure 6 and col. 15 lines 1-10). 

Re claim 7, Horvitz discloses in Figures 1-21 the storing the communications context parameter, wherein the communications context parameter includes a target entity parameter associated with an identity of a target entity further comprises: storing the communications context parameter, wherein the target entity parameter includes an Internet Protocol address associated with the identity of the target entity (e.g. col. 20 lines 42-65). 
Re claim 8, Horvitz discloses in Figures 1-21 the storing the communications context parameter, wherein the communications context parameter includes a target entity parameter associated with an identity of a target entity further comprises: storing the communications context parameter, wherein the target entity parameter includes an electronic mail address associated with the identity of the target entity (e.g. col. 9 lines 25-40). 
Re claim 11, Horvitz discloses in Figures 1-21 the storing a communications context parameter associated with a communications context further comprises: storing the communications context parameter, wherein at least a portion of the target entity parameter is selected from a database (e.g. col. 15 lines 35-40). 
Re claim 12, Horvitz discloses in Figures 1-21 the storing a communications context parameter associated with a communications context further comprises: storing the communications context parameter, wherein the communications context parameter may be 
Re claim 13, Horvitz discloses in Figures 1-21 the storing a communications context identifier associated with the communications context further comprises: storing the communications context identifier, wherein the communications context identifier includes an origin entity parameter associated with a location of an origin entity (e.g. col. 21 lines 36-45).
Re claim 14, Horvitz discloses in Figures 1-21 the storing a communications context identifier associated with the communications context further comprises: storing the communications context identifier, wherein the communications context identifier includes an origin entity parameter associated with a system of an origin entity (e.g. col. 6 lines 30-55). 
Re claim 15, Horvitz discloses in Figures 1-21 the storing a communications context identifier associated with the communications context further comprises: storing the communications context identifier, wherein the communications context identifier includes an origin entity parameter associated with an identity an origin entity (e.g. col. 6 line 58 to col 7 line 20). 
Re claim 16, Horvitz discloses in Figures 1-21 the storing the communications context identifier, wherein the communications context identifier includes an origin entity parameter associated with an identity of an origin entity further comprises: storing the communications context identifier, wherein the origin entity parameter includes a name associated with the identity of the origin entity (e.g. Figure 6 and col. 15 lines 1-10). 
Re claim 17, Horvitz discloses in Figures 1-21 the storing the communications context identifier, wherein the communications context identifier includes an origin entity parameter associated with an identity of an origin entity further comprises: storing the communications 
Re claim 18, Horvitz discloses in Figures 1-21 the storing the communications context identifier, wherein the communications context identifier includes an origin entity parameter associated with an identity of an origin entity further comprises: storing the communications context identifier, wherein the origin entity parameter includes an Internet Protocol address associated with the identity of the origin entity (e.g. col. 20 lines 42-65). 
Re claim 19, Horvitz discloses in Figures 1-21 the storing the communications context identifier, wherein the communications context identifier includes an origin entity parameter associated with an identity of an origin entity further comprises: storing the communications context identifier, wherein the origin entity parameter includes an electronic mail address associated with the identity of the origin entity (e.g. col. 9 lines 25-40). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (U.S. 7,870,240 B1) in view of Devarapalli et al. (U.S. 2005/0228893 A1).
Re claims 9-10 and 20, Horvitz discloses in Figures 1-21 the storing a communications context parameter associated with a communications context further comprises: storing the communications context parameter (e.g. col. 3 lines 25-40 for storing process, col. 1 lines 15-24 with contactee(s) in communication, col. 1 lines 35-60, and col. 5 lines 52-63) and/or storing the communications context identifier (e.g. col. 3 lines 25-40 for storing process, col. 1 lines 15-24 with contactor(s) in communication, col. 1 lines 35-60, and col. 5 lines 52-63 and col. 21 lines 35-45).  Horvitz does not disclose at least a portion of the communications context parameter is randomly or pseudo-randomly generated and/or at least a portion of the communications context identifier is randomly generated.  However, Devarapalli et al. disclose at least a portion of the communications context parameter is randomly or pseudo-randomly generated and/or at least a portion of the communications context identifier is randomly generated (e.g. paragraph [0102]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the claimed invention to store the random information associated with the context parameter or identifier as seen in Devarapalli et al.’s invention into Horvitz’s invention because it would enable to secure the communication.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 8,346,872. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent 8,346,872 can anticipate the current claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2006/0179116
U.S. Patent Application Publication No. 2006/0112162
U.S. Patent Application Publication No. 2005/0154780
U.S. Patent Application Publication No. 2004/0260757
U.S. Patent Application Publication No. 2008/0005681
U.S. Patent Application Publication No. 2006/0227754
U.S. Patent Application Publication No. 2005/0228893
U.S. Patent No. 7,870,240
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443